Citation Nr: 0526929	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  98-01 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1968.  He died in September 1996.  The appellant is 
the veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Board remanded 
the case in November 2000 and in February 2004.  The claim 
now returns following additional development.  

The appellant requested a Travel Board hearing.  That hearing 
was conducted before the undersigned Veterans Law Judge in 
June 2003.


FINDING OF FACT

There is no evidence that the veteran developed acute 
myelocytic leukemia during his service, or during an 
applicable presumptive period; under the applicable statute 
and regulations, his death from acute myelocytic leukemia may 
not be presumed to be related to his exposure to herbicides 
in service, and medical opinion of record establishes that it 
is unlikely that acute myelocytic leukemia resulted from 
exposure to herbicides in the veteran's case.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the appellant submitted the claim for service 
connection for the cause of the veteran's death in 1996, more 
than four years prior to enactment of the VCAA.  The 
unfavorable AOJ decision that denied the claim was decided 
prior to enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The appellant in this case was first notified of the 
enactment of the VCAA in a May 2001 letter which described 
the provisions of the VCAA, generally.  The AMV advised the 
appellant of VA's duty to assist her in developing her claim.  
In June 2003, the appellant testified at a Travel Board 
hearing.  

By a February 2004 Remand, the Board informed the appellant 
of the provisions of the VCAA, generally, set forth the types 
of evidence required to establish service connection for the 
cause of a veteran's death, and notified the appellant 
generally of the presumptions of service connection for 
diseases associated with exposure to herbicides.  The Board's 
decision also notified the appellant of the opportunity to 
establish that the claimed disorder resulted from the 
veteran's service in this case.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Thereafter, in a May 2004 letter, the Appeals Management 
Center (AMC) notified the appellant of the evidence necessary 
to establish service connection for the cause of the 
veteran's death, addressed the provisions of the VCAA, 
generally.  The AMC advised the appellant of the types of 
evidence VA was responsible for obtaining and advised the 
appellant that she was responsible for obtaining requested 
records that were not in the possession of a Federal agency.  

In May 2005, the record was reviewed by a VA reviewer who 
provided an opinion on the issue before the Board.  In a May 
2005 supplemental statement of the case (SSOC), the RO 
provided the appellant with the complete text of the 
provisions of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA.  

The appellant was not prejudiced by not receiving the VCAA 
notification prior to the initial AOJ decision, as she has 
had several years to respond to the notifications under the 
VCAA, including four years since the 2001 notification to her 
of the general provisions of the act, and more than one year 
since the Board's Remand notified her of each of the legal 
theories under which she could seek entitlement to service 
connection for the cause of the veteran's death.  In 
particular, the Board notes that, during the pendency of the 
appeal, the provisions of 38 U.S.C.A. § 1116 were liberalized 
to allow a presumption that any veteran who served in Vietnam 
during the specified years was exposed to Agent Orange, and 
the appellant has been notified, in the Board's February 2004 
Remand, that the liberalized presumption would be applied to 
her claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant has provided her with information needed to fully 
develop her claim.  She has provided testimony before the 
Board.  Medical opinion has been developed.  The appellant 
has been represented.  The multiple notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify, and the appellant has been provided with numerous 
opportunities to identify relevant evidence.

VA has assisted the appellant to develop her claim in the 
nearly 10 years of the pendency of the claim.  Not only has 
the appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Claim for service connection for the cause of the veteran's 
death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military, naval, or air service.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

If a veteran dies from a service-connected or compensable 
disability, the veteran's surviving spouse is entitled to 
dependency and indemnity compensation (DIC).  38 U.S.C.A. 
§ 1310.  The standards and criteria for determining whether 
the disability and death are service-connected are those 
applicable to a determination of service connection under 
38 U.S.C.A. § 1110 (the standards under chapter 11, title 38, 
U.S.C.A.).  In order for service connection for the cause of 
a veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

Generally, service connection for the cause of a veteran's 
death may be granted if a disorder incurred in or aggravated 
by service either caused or contributed materially to the 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 or 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Facts and analysis

The medical evidence, including pathology evaluation, 
establishes that the veteran's death was due to 
cardiorespiratory arrest caused by acute myelocytic leukemia.  

The veteran's service medical records and the initial post 
service medical records are silent regarding the presence of 
any type of leukemia.  During his lifetime, the veteran 
submitted claims for service connection for several 
disorders, as due to herbicide exposure, but he did not 
submit a claim for service connection for any form of 
leukemia.  At the time of VA examination conducted in August 
1995, anemia had been noted, and the veteran was being 
evaluated for the cause of that anemia.

In an April 2005 opinion, the VA medical reviewer determined 
that it was less than likely that the veteran's acute 
myelocytic leukemia resulted from exposure to herbicides.  
The reviewer noted that there was no scientific or medical 
evidence to support herbicide exposure as a cause of acute 
myelocytic leukemia, although it was recognized that exposure 
to ionizing radiation could cause such leukemia.

The statutory and regulatory provision regarding chronic 
disease provide a presumption for service connection for 
leukemia or malignant tumors appearing within one year after 
service discharge.  As there is no evidence that the veteran 
had acute myelocytic leukemia until nearly 20 years had 
elapsed since his service discharge in 1968, his death from 
acute myelocytic leukemia may not be presumed service 
connected under these provisions.  

The regulations applicable to presumptions of service 
connection for certain disorders related to herbicide 
exposure provide a presumption of service connection for 
chronic lymphocytic leukemia, but not for any other form of 
leukemia.  Regulations do not provide for presumptive service 
connection for acute myelocytic leukemia based on exposure to 
herbicides during active service.  38 C.F.R. § 3.309(e).  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, 61 Fed. Reg. 57,586-589 
(1996); 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  Accordingly, 
under the law, the appellant is not entitled to a presumption 
that the veteran's acute myelocytic leukemia was 
etiologically related to his presumed exposure to herbicide 
agents.

Moreover, there is no basis for a direct service connection 
claim.  The service medical records and the veteran's post-
service medical records are silent regarding the presence of 
acute myelocytic leukemia prior to 1996, nearly 20 years 
after the veteran's service separation.  Further, the April 
2005 clinical opinion establishes that it is less than likely 
that there was a nexus between the veteran's service and his 
cause of death due to acute myelocytic leukemia.

The Board acknowledges the appellant's contentions regarding 
the effect of the veteran's service on his cause of death.  
However, medical diagnoses and matters of medical etiology 
involve questions that require the special knowledge and 
experience of a trained medical professional.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
 
In sum, the evidence establishes that the veteran did not 
manifest the acute myelocytic leukemia which caused his death 
in service or within an applicable presumptive period 
thereafter.  Under the applicable statute and regulation, 
acute myelocytic leukemia is not a disorder for which 
presumptive service connection may be accorded due to the 
veteran's presumed exposure to herbicide agents in Vietnam.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The medical 
opinion of record establishes that it is unlikely that the 
veteran's chronic myelocytic leukemia was directly due to his 
service, including as due to exposure to herbicide agents in 
service while serving in Vietnam.

Accordingly, the preponderance of the evidence is against the 
appellant's claim that she is entitled to service connection 
for the cause of the veteran's death.  The evidence is not in 
equipoise, since there is no evidence in the appellant's 
favor other than her own statements.  Therefore, the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt are not applicable to warrant a more favorable 
determination.  The appeal must be denied.




ORDER

The appeal for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


